Exhibit 10.1

 

CERTAIN identified information has been excluded from this exhibit because it is
both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

MARKET ACCESS SERVICES AGREEMENT

 

This Market Access Services Agreement (this “Agreement”) is entered into as of
June 17, 2020 (the “Effective Date”) by and between Sunovion Pharmaceuticals
Inc., a Delaware corporation, having a principle place of business at 84
Waterford Drive, Marlborough, MA 01752 (“Sunovion”) and Urovant Sciences GmbH, a
Swiss corporation, having a principle place of business at Aeschenvorstadt 4,
CH-4010, Viaduktstrasse 8, 4051 Basel, Switzerland (“Urovant”).  Sunovion and
Urovant may individually be referred to as a “Party” and collectively as the
“Parties”.

 

A.Sunovion has certain capabilities with regards to the marketing of
pharmaceutical products and Urovant is a pharmaceutical company; and

 

B.Sunovion and Urovant desire to enter into this Agreement in which Urovant
would engage Sunovion to provide the Services (as defined below) for the
Products (as defined below) to Urovant.

 

THEREFORE, in consideration of the mutual covenants and promises contained
herein, and for good and valuable consideration the receipt and sufficiency of
which is hereby acknowledged, intending to be legally bound hereby, it is
understood and agreed upon by and between the Parties as follows:

 

1.DEFINITIONS

The capitalized terms used in this Agreement shall have the meanings as defined
below:

1.1“3PL Contract” means the contract by and between Sunovion and a 3PL Provider
to which a Product has been added by written agreement between Sunovion and such
3PL Provider.

1.2“3PL Provider” means a Third Party that provides logistics services.

1.3“3PL Services” mean the activities required in connection with Sunovion’s
facilitation of Urovant’s use of Sunovion’s 3PL Provider, as further described
on Exhibit A.

1.4“AAA” has the meaning set forth in Section 15.12.2.

1.5“Affiliate” means, with respect to either Urovant or Sunovion, any
corporation, company, partnership, joint venture or firm which controls, is
controlled by or is under common control with Sunovion or Urovant, as the case
may be.  As used in the definition of Affiliate, “control” means (i) in the case
of corporate entities, direct or indirect ownership of at least fifty percent
(50%) of the stock or shares having the right to vote for the election of
directors (or such lesser percentage that is the maximum allowed to be owned by
a foreign corporation in a particular jurisdiction), and (ii) in the case of
non-corporate entities, the direct or indirect power to manage, direct or cause
the direction of the management and policies of the non-corporate entity or the
power to elect at least fifty percent (50%) of the members of the governing body
of such non-corporate entity.  Notwithstanding the foregoing, for purposes of
this Agreement, Urovant shall not be an Affiliate of Sunovion and Sunovion shall
not be an Affiliate of Urovant.

1.6“Agreement” has the meaning set forth in the introductory paragraph.

1.7“Alliance Manager” has the meaning set forth in Section 2.10.

 

Confidential & Proprietary

--------------------------------------------------------------------------------

 

1.8“AMP” means the average manufacturer price, as defined in 42 U.S.C. §
1396r-8(k)(1) and any regulations and guidance promulgated thereunder, including
42 C.F.R. § 447.500 et seq.

1.9“Applicable Law” means any federal, state, or local law, rule or regulation
that may exist from time to time that applies to the obligations of the Parties
under this Agreement.  Applicable Law includes (i) the Prescription Drug
Marketing Act of 1987, (ii) the federal health care program Anti-Kickback
Statute (42 U.S.C. § 1320a-7b(b)) and related implementing regulations, and any
similar state law; (iii) the federal False Claims Act (31 U.S.C. §§ 3729 et
seq.); (iv) the Federal Civil Monetary Penalty statute and any similar state
law; (v) the Foreign Corrupt Practices Act, (vi) anti-corruption and improper
payments regulations; (vii) the Federal Food, Drug and Cosmetic Act; (viii) the
DSCSA, and any associated implementing FDA regulations and guidance; and (ix)
state product distribution licensing and pedigree laws (to the extent not
preempted by federal law).

1.10“ASP” means the manufacturer’s average sales price as defined in 42 U.S.C. §
1395w-3a(c) and 42 C.F.R. § 414.800, et seq.

1.11“Best Price” means the “best price” as defined in 42 U.S.C. §
1396r-8(c)(1)(C) and any regulations and guidance promulgated thereunder,
including 42 C.F.R. § 447.500 et seq.

1.12“Break-Up Fee” has the meaning set forth in Section 14.6.2.

1.13“Business Day” means a day (other than a Saturday, Sunday or a public
holiday) on which the banks are generally open for the transaction of general
banking in Marlborough, Massachusetts, USA.

1.14“cGMP” means the applicable regulatory standards and requirements for
current good manufacturing practices promulgated by the FDA under and in
accordance with the Food Drug & Cosmetic Act, Title 21, Parts 210, 211 and 600
of the U.S. Code of Federal Regulations, including any applicable and binding
guidance documents published, as all such standards, requirements and guidance
may be updated or amended from time to time.

1.15“Change of Control” means any of the following events: (a) any Third Party
(or group of Third Parties acting in concert) becomes the beneficial owner,
directly or indirectly, of more than fifty percent (50%) of the total voting
power of the stock then outstanding of a Party normally entitled to vote in
elections of directors; (b) a Party consolidates with or merges into another
corporation or entity, or any corporation or entity consolidates with or merges
into such Party, in either event pursuant to a transaction (or series of
transactions) in which more than fifty percent (50%) of the total voting power
of the stock outstanding of the surviving entity normally entitled to vote in
elections of directors is not held by the same parties as held at least fifty
percent (50%) of the outstanding shares of voting stock of the Party immediately
preceding such consolidation or merger; or (c) such Party conveys, transfers,
assigns or leases to any Third Party, or otherwise disposes of, all or
substantially all of its assets.

1.16 “Chargeback Offsets” has the meaning set forth in Section 3 of Exhibit D.

1.17“Claims” means any complaints, charges, demands, claims, hearings,
investigations, actions, inquiries, proceedings, arbitrations or suits.

 

Page 2

Confidential & Proprietary

--------------------------------------------------------------------------------

 

1.18“Commercially Reasonable Efforts” means, with respect to the efforts to be
expended by a Party with respect to its performance of its obligations under
this Agreement, including the Services, reasonable, diligent, good-faith efforts
to perform such obligations as a similarly situated pharmaceutical company would
normally use to accomplish activities that are similar to such obligations, but
not less than the efforts a Party would perform on behalf of itself under
similar circumstances while exercising reasonable business judgment.  With
respect to a Party’s obligations, Commercially Reasonable Efforts requires that
the Party: (i) promptly assign responsibility for such obligations to specific
employee(s) who are held accountable for progress and monitor such progress on
an on-going basis; (ii) set and consistently seek to achieve specific and
meaningful objectives for carrying out such obligations; and (iii) consistently
make and implement decisions and allocate resources designed to advance progress
with respect to such objectives.  Notwithstanding the foregoing, if the
performance of a Party’s obligations hereunder is impaired by the other Party’s
failure to perform its obligations hereunder, the determination of whether such
first Party has used Commercially Reasonable Efforts in performing a given
obligation will be determined in the context of such other Party’s failure.  

1.19“Confidential Information” means all non-public business financial,
scientific or technical information in whatever form (oral, visual or written)
furnished or made available to, or otherwise acquired by, a Party from the other
Party in connection with this Agreement.  Confidential Information shall also
include (i) subject to Section 9.7, the terms and conditions of this Agreement,
(ii) all derivative information prepared by or on behalf of Receiving Party
(such as notes, drawings, plans, projections, analyses, records and materials)
that incorporates or reflects Confidential Information, and (iii) with respect
to Urovant, the Government Pricing Report.  

1.20“Contracting Services” mean the activities required in connection with
supporting new and existing Urovant Market Access Contracts, as further
described on Exhibit C.

1.21“Disclosing Party” means the Party that receives Confidential Information
from the other Party.

1.22“Dispute” has the meaning set forth in Section 15.12.1.

1.23“DS Fees” has the meaning set forth in Section 3 of Exhibit D.

1.24“DSCSA” means the Drug Supply Chain Security Act.

1.25“DSP” means Sumitomo Dainippon Pharma Ltd., a Japanese company with its
principal place of business at 6-8 Doshomachi 2-Chome, Chuo-ku, Osaka, 541-0045,
Japan.

1.26“Effective Date” has the meaning set forth in the introductory paragraph.

1.27“Escrow Fund” means the escrow fund established by the Parties, which shall
be funded by Urovant, to provide Sunovion with the necessary funds to fulfil
Sunovion’s payment obligations that are required in connection with the
Services.

1.28“Escrow Fund Minimum Amount” has the meaning set forth in Section 8.1.3.

1.29“FDA” means the United States Food and Drug Administration and any successor
entity thereto

1.30“FSS” means the Federal Supply Schedule administered by the VA.

 

Page 3

Confidential & Proprietary

--------------------------------------------------------------------------------

 

1.31“FTE” means full time employee equivalent over a twelve (12) month period
(including normal vacations, sick days and holidays).  The portion of an FTE
year devoted by an employee to a particular activity or Service shall be
determined by dividing the number of full working days during any twelve (12)
month period devoted by such employee to such activity or Service by the total
number of working days during such twelve (12) month period.

1.32“FTE Rate for Regulatory Services” means fully burdened cost of a Sunovion
FTE dedicated to performing the Regulatory Services as needed, and as agreed
upon by the Parties from time to time.

1.33“Government Contracts” means the following contracts between Urovant and
Government Entities: (i) any Medicaid Rebate Program agreement, PHS 340B Program
agreement, or VA Master Agreement (including the pharmaceutical pricing
agreement attached thereto), in each case, as described in Section 1927(a) of
the Social Security Act, (ii) any Medicare Part D Coverage Gap Discount Program
agreement as described in Section 1860D-43(a) of the Social Security Act, (iii)
any FSS contract with the Secretary of Veterans Affairs, and any TriCare Rebate
Program agreement with the Secretary of Defense, (iv) state supplemental
Medicaid rebate agreements, and (v) to the extent mutually agreed by the
Parties, other agreements comparable to the agreements described in (i) or (ii)
that are with state or local government agencies or authorities.

1.34“Government Entities” mean the government entities that are a party to a
Urovant Government Contract.

1.35“Government Pricing Programs” has the meaning set forth in Section 1 of
Exhibit E.

1.36“Government Pricing Report” has the meaning set forth in Section 1 of
Exhibit E.

1.37“Governmental Contact” has the meaning set forth in Section 15.2.

1.38“GPO” means a group purchasing organization.

1.39“GPO/IDN Contract” means contracts by and between Sunovion and a GPO or IDN
to which a Product has been added by written agreement between Sunovion and such
GPO or IDN.

1.40“GPO/IDN Fees” has the meaning set forth in Section 3 of Exhibit D.

1.41“GPR Services” mean the activities required in connection government price
reporting, as further described on Exhibit E.

1.42“IDN” means an integrated delivery network.

1.43“Initial Term” has the meaning set forth in Section 14.1.

1.44“JGC” has the meaning set forth in Section 2.1.

1.45“Losses” means liabilities, losses, damages, awards, settlements, judgments,
interest, costs, fines and expenses (including all reasonable attorneys’ fees
and expenses).

1.46“Market Access Customers” means any Payor or other Third Party as agreed
upon by the Parties in writing.

 

Page 4

Confidential & Proprietary

--------------------------------------------------------------------------------

 

1.47“Material Wholesaler Contracts” mean certain contracts by and between
Sunovion and the Material Wholesalers.

1.48“Material Wholesalers” mean those certain Wholesalers, comprising of the
contracts to which AmerisourceBergen Corporation, Cardinal Health, Inc., or
McKesson Corporation, or their respective Affiliates.

1.49“Medicaid Rebate Program” means the rebate program established pursuant to
42 U.S.C. §1396r-8.

1.50“Medicare Program” means the program established pursuant to 42 U.S.C. 1395
et seq (title XVIII of the Social Security Act).

1.51“Monthly Flat Service Charge” means, subject to Section 8.2.2, (i) [* * *]
per calendar month for the first year of the Term, (ii) [* * *] for the second
year of the Term, and (iii) an adjusted amount for each year after the second
year of the Term consistent with Section 8.2.2; provided that, (i) if the Term
begins after the first day of a calendar month, such amount shall be multiplied
by a fraction where the numerator is the number of days in such calendar month
that are on or after the Effective Date and the denominator is the number of
days in such calendar month, and (ii) if the Term ends before the last day of a
calendar month, such amount shall be multiplied by a fraction where the
numerator is the number of days in such calendar month that are on or before the
effective date of the termination or expiration of this Agreement and the
denominator is the number of days in such calendar month.

1.52“NDA” means new drug application filed with the FDA for authorization to
market any and each of the Products.

1.53“Non-FAMP” means the non-federal average manufacturer price as defined in 38
U.S.C. § 8126, the VA Master Agreement, and any regulations and guidance
promulgated thereunder.

1.54“Party” and “Parties” the meaning set forth in the introductory paragraph.

1.55“Pass-Through Expenses” means (a) the Payor Fees, (b) the DS Fees, (c) the
GPO/IDN Fees, (d) the out-of-pocket costs and expenses incurred by or on behalf
of Sunovion in connection with Sunovion’s provision to Urovant of the Sunovion
Reports that are specific to the Products, (e) the costs and expenses owed to a
third-party recall vendor that arise in connection with the Regulatory Services,
(f) reasonable travel expenses that are incurred by Sunovion, its Affiliates or
a third-party service provider in connection with the performance of the
Services that are incurred in accordance with a travel policy to be agreed upon
in writing by the Parties, (g) software license fees, costs and expenses
reasonably incurred by Sunovion or its Affiliates in connection with
modification of the information technology systems reasonable necessary or
useful for Sunovion to perform the Services and that have been pre-approved by
Urovant in writing; provided that any costs set forth in herein shall be deemed
to be approved by Urovant, and (h) any additional costs and expenses incurred by
Sunovion in connection with the Services as agreed by the Parties in writing.

1.56“Payor” means any health maintenance organization, preferred provider
organization, self-insured employer, employee group, exclusive provider or
similarly funded (directly or indirectly) health benefits program,
administrator, managed care organization, pharmacy benefit manager, or other
health organization.

 

Page 5

Confidential & Proprietary

--------------------------------------------------------------------------------

 

1.57“Payor Fees” has the meaning set forth in Section 2 of Exhibit D.

1.58“Pedigree Information” means, with respect to a Product, at least the
information (which includes the Product Identifiers, Transaction History and
Transaction Information (as such terms are defined in the DSCSA)) that Sunovion
is required to provide to its down-stream authorized trading partners pursuant
to the DSCSA.

1.59“Person” means any individual, partnership, limited liability company, firm,
corporation, association, trust, unincorporated organization or other entity.

1.60“PHS 340B Program” means the drug discount program, available to “covered
entities”, that is administered by the Health Resources and Services
Administration pursuant to 42 U.S.C. § 256b.

1.61“Product Contracts” means any Wholesaler Contracts, 3PL Contracts, and
GPO/IDN Contracts, and any other contracts to which Sunovion is a party, in each
case, that is a contract to which a Product has been added in fulfillment of
Sunovion’s obligations under this Agreement.

1.62“Product Inventions” has the meaning set forth in Section 10.1.

1.63“Products” means pharmaceutical products owned by Urovant, consisting of
Vibegron.

1.64“RCP Payments” means Rebate Payments, Payor Fees, Chargeback Offsets, DS
Fees, and GPO/IDN Fees.

1.65“RCP Services” mean the activities required in connection with the
validation, processing and payment of the RCP Payments, as further described on
Exhibit D.

1.66 “Rebate Payment” has the meaning set forth in Section 2 of Exhibit D.

1.67“Receiving Party” means the Party that receives Confidential Information
from the other Party.

1.68“Records” has the meaning set forth in Section 6.5.

1.69“Regulatory Service Charge” has the meaning set forth in Section 4.7.

1.70“Regulatory Services” mean regulatory-related activities, as further
described on Exhibit F.

1.71“Renewal Term” has the meaning set forth in Section 14.1.

1.72“Service Charge” has the meaning set forth in Section 8.2.1.

1.73“Services” means the 3PL Services, Wholesaler, GPO, and IDN Services,
Contracting Services, GPR Services, RCP Services, and Regulatory Services.

1.74“Subcommittee” has the meaning set forth in Section 2.7.

1.75“Sunovion” has the meaning set forth in the introductory paragraph.

1.76“Sunovion GPOs” means any GPO that is a party to a GPO/IDN Contract.

1.77“Sunovion IDNs” means any IDN that is a party to a GPO/IDN Contract.

 

Page 6

Confidential & Proprietary

--------------------------------------------------------------------------------

 

1.78“Sunovion Indemnitees” has the meaning set forth in Section 12.2.

1.79“Sunovion Property” has the meaning set forth in Section 10.3.

1.80“Sunovion Reports” has the meaning set forth in Section 6.3.

1.81“Term” has the meaning set forth in Section 14.1.

1.82“Territory” means the United States, the District of Columbia, and all of
the United States’ territories and possessions.

1.83“Third Party” means any Person other than a Party or an Affiliate of a
Party.

1.84“TriCare Rebate Program” means the rebate program described in the final
rule published by the Department of Defense at 74 Fed. Reg. 11,279 to implement
Section 703 of the National Defense Authorization Act of 2008, and includes
rebates pursuant to any voluntary rebate agreement described therein.

1.85“Urovant” has the meaning set forth in the introductory paragraph.

1.86“Urovant Government Contract” means a Government Contract covering a Product
to which Urovant is a party.

1.87“Urovant GPO/IDN Contract” means a contract covering a Product between
Urovant and a GPO or IDN that is not a Sunovion GPO or Sunovion IDN.

1.88“Urovant Indemnitees” has the meaning set forth in Section 12.1.

1.89“Urovant Market Access Contract” means a contract by and between Urovant and
a Market Access Customer covering a Product.

1.90“VA” means the United States Department of Veterans Affairs.

1.91“VA Master Agreement” means an agreement between a pharmaceutical
manufacturer and the VA to implement the provisions of the Veterans Health Care
Act of 1992, 38 U.S.C. § 8126.

1.92“Wholesaler” means any wholesaler of pharmaceutical products or similar
trade partner.

1.93“Wholesaler Contract” means contracts by and between Sunovion and a
Wholesaler to which a Product has been added by written agreement between
Sunovion and such Wholesaler.

1.94“Wholesaler, GPO, and IDN Services” mean the activities required in
connection with the performance of Sunovion’s obligations under the Wholesaler
Contracts and GPO/IDN Contracts, as further described on Exhibit B.

1.95“Work Product” has the meaning set forth in Section 10.1.

 

Page 7

Confidential & Proprietary

--------------------------------------------------------------------------------

 

2.JOINT GOVERNANCE COMMITTEE

2.1Joint Governance Committee.  Within thirty (30) days after the Effective
Date, the Parties shall establish a joint governance committee (the “JGC”),
which shall consist of three (3) representatives from each Party, each with the
requisite experience and seniority to enable such representative to make
decisions on behalf of the Party it represents with respect to the issues
falling within the jurisdiction of the JGC.  From time to time, each Party may
substitute one (1) or more of its representatives to the JGC on written notice
to the other Party.  Each individual appointed by a Party as a representative to
the JGC shall be an employee of such Party or of such Party’s Affiliate.  The
Parties shall each select a chairperson for the JGC which shall serve as
joint-chairpersons during the Term unless a Party determines to replace its
chairperson.  

2.2Responsibilities.  The JGC shall:

2.2.1review disputes escalated to the JGC pursuant to Section 7.1;

2.2.2review and approve changes to the Escrow Fund Minimum Amount in accordance
with Section 8.1.2;

2.2.3establish an efficient and secure method of transmission for the Records,
including the Government Pricing Report;

2.2.4review and suggest any amendments to the Services; provided that any such
amendments or updates shall be memorialized in a separate writing signed by each
Party;

2.2.5review the activities of any Subcommittees established by the JGC, and
resolve any disagreement between the designees of Sunovion and Urovant on any
Subcommittee;

2.2.6provide a forum for discussing and recommending consensus resolution of any
disputes within the jurisdiction of the JGC; and

2.2.7perform such other functions as are set forth herein, if and as applicable,
or as the Parties may mutually agree in writing.

2.3Meetings.  The JGC shall meet quarterly until its disbandment, or as
otherwise agreed to by the Parties, with the location of in-person meetings
alternating between a location designated by Sunovion and a location designated
by Urovant, with Sunovion designating the place of the first meeting.  The
chairpersons of the JGC shall be responsible for calling meetings of the JGC on
no less than ten (10) days’ notice unless exigent circumstances require shorter
notice.  Each Party shall make all proposals for agenda items at least ten (10)
days in advance of the applicable meeting and shall provide all appropriate
information with respect to such proposed items at least five (5) days in
advance of the applicable meeting; provided, that under exigent circumstances
requiring input by the JGC, a Party may provide its agenda items to the other
Party within a shorter period of time in advance of the meeting or may propose
that there not be a specific agenda for a particular meeting, so long as the
other Party consents to such later addition of such agenda items or the absence
of a specific agenda for such meeting (which consent shall not be unreasonably
conditioned, withheld or delayed).  The chairpersons of the JGC shall prepare
and circulate, or cause to be prepared and circulated, for review and approval
of the Parties minutes of each meeting within thirty (30) days after the
meeting.  The Parties shall agree on the minutes of each meeting promptly, but
in no event later than the next meeting of the JGC.

 

Page 8

Confidential & Proprietary

--------------------------------------------------------------------------------

 

2.4Procedural Rules.  Within sixty (60) days after the Effective Date, the JGC
shall adopt standing rules as shall be necessary for the JGC to conduct
business; provided that that such rules are not inconsistent with this
Agreement.  A quorum of the JGC shall exist whenever there is present at a
meeting at least one (1) representative appointed by each
Party.  Representatives of the Parties on the JGC may attend a meeting either in
person or by telephone, video conference or similar means in which each
participant can hear what is said by and be heard by, the other participants;
provided, that each Calendar Year at least one (1) meeting of the JGC will be
in-person.  Representation by proxy shall be allowed.  

2.5Decision-Making.  The JGC shall take action by consensus of the
representatives present at a meeting at which a quorum exists, with each Party
having a single vote irrespective of the number of representatives of such Party
in attendance, or by a written resolution signed by at least one (1)
representative of each Party.  Except for matters outside the jurisdiction and
authority of the JGC, as applicable (including as set forth in Section 2.6), if
the JGC cannot, or does not, reach consensus on an issue within fifteen (15)
Business Days after such issue is first presented to the JGC for consideration,
then either Party shall have the right to refer such issue to the Chief
Executive Officers of the Parties for attempted resolution by good faith
negotiations during a period of at least thirty (30) days in accordance with
Section 15.12.  Any final decision mutually agreed to by the Chief Executive
Officers of the Parties in writing shall be conclusive and binding on the
Parties.

2.6Limitations on Authority.  Without limitation to the foregoing, the Parties
hereby agree that matters explicitly reserved to the consent, approval,
discretion or other decision-making authority of one or both Parties, as
expressly provided in this Agreement, are outside the jurisdiction and
decision-making authority of the JGC or any Subcommittee, including: (i)
amendment, modification or waiver of compliance with this Agreement; (ii)
requiring a Party to breach any obligation or agreement that such other Party
may have with or to a Third Party prior to the Effective Date; or (iii) require
the other Party to perform any activities that are materially different or
greater in scope than those expressly set forth under the
Agreement.  Furthermore, no decision of the JGC or any Subcommittee shall be in
contravention of any terms and conditions of this Agreement.  It is understood
and agreed that issues to be decided by the JGC or any Subcommittee, as
applicable, are only those specific issues within such committee’s duties.

2.7Subcommittees.  From time to time, the JGC may establish and delegate duties
to sub-committees or directed teams (each, a “Subcommittee”) on an “as-needed”
basis to oversee specific Services.  Each such Subcommittee shall be constituted
and shall operate as the JGC determines; provided that each Subcommittee shall
have equal representation from each Party, unless otherwise mutually
agreed.  Subcommittees may be established on an ad hoc basis for purposes of a
specific Service or on such other basis as the JGC may determine.  Each
Subcommittee and its activities shall be subject to the oversight, review and
approval of, and shall report to, the JGC.  In no event shall the authority of
the Subcommittee exceed that specified for the JGC.  All decisions of a
Subcommittee shall be by consensus.  Any disagreement between the designees of
Sunovion and Urovant on a Subcommittee shall be referred to the JGC for
resolution.

2.8Expenses.  Each Party shall be responsible for all travel and related costs
and expenses for its members and other representatives to attend meetings of,
and otherwise participate on, the JGC or any Subcommittee.  For purposes of
clarity, the foregoing travel and related costs and expenses shall not be
Pass-Through Expenses.

2.9Disbandment.  Unless otherwise agreed to in writing by the Parties, the JGC
shall disband three (3) months after the launch of the first Product.

 

Page 9

Confidential & Proprietary

--------------------------------------------------------------------------------

 

2.10Alliance Manager.  Each Party shall appoint a person(s) who shall oversee
contact between the Parties for all matters between meetings of the JGC and
shall have such other responsibilities as the Parties may agree in writing after
the Effective Date (each, an “Alliance Manager”).  Each Party shall be
responsible for all travel and related costs and expenses for its Alliance
Manager.  For purposes of clarity, the foregoing travel and related costs and
expenses shall not be Pass-Through Expenses.  Each Party may replace its
Alliance Manager at any time by notice in writing to the other Party.

3.APPOINTMENT

Subject to the terms and conditions of this Agreement, Urovant hereby appoints
Sunovion, and Sunovion hereby accepts such appointment, to be Urovant’s: (a)
co-licensed partner (for the purposes of the DSCSA) with regard to the Products;
and (b) an exclusive distributor of the Products in the Territory.

4.Sunovion Obligations

4.1Generally; Efforts; Product Contracts.  

4.1.1During the Term, Sunovion shall use Commercially Reasonable Efforts to
perform, or cause to be performed by an Affiliate of Sunovion (as applicable),
its obligations under this Agreement, including those in Sections 4.2 through
4.7.  

4.1.2Sunovion shall provide copies of Product Contracts to support Urovant’s
compliance with Applicable Law, Government Contracts, and for Urovant’s review
and validation of Sunovion’s Government Pricing Report and underlying government
pricing calculation methodologies (including ensuring that such methodologies
align with Urovant’s reasonable assumptions).  Sunovion may redact certain
provisions of the Product Contracts that (i) are related to a Sunovion product,
or (ii) are required to maintain an obligation of confidentiality to the
counterparty to such Product Contract and are not related to the applicable
Product.

4.23PL Services.  

4.2.1Sunovion shall: (i) add the Products to the contract(s) by and between
Sunovion and its 3PL Provider(s), (ii) negotiate rates under the applicable 3PL
Contract [* * *] and (iii) provide reasonable evidence to Urovant that the
obligations under (i) and (ii) have been fulfilled.

4.2.2After Sunovion’s fulfilment of Sunovion’s obligations pursuant to Section
4.2.1, unless this Agreement is earlier terminated by Urovant pursuant to
Section 14.5.1, Sunovion shall provide the 3PL Services.  In the performance of
the 3PL Services, Sunovion shall ensure that neither Sunovion nor a 3PL Provider
takes title to the Products.

4.3Wholesaler, GPO, and IDN Services.

4.3.1Sunovion shall: (i) add the Products to the contracts by and between
Sunovion and its Wholesalers, the Sunovion GPOs, and the Sunovion IDNs, (ii)
negotiate rates under such contracts [* * *]; provided that, subject to Section
5.3.2, [* * *], and (iii) provide reasonable evidence to Urovant that the
obligations under (i) and (ii) have been fulfilled.

4.3.2After Sunovion’s fulfilment of Sunovion’s obligations pursuant to Section
4.3.1, unless this Agreement is earlier terminated by Urovant pursuant to
Section 14.5.2, Sunovion shall provide the Wholesaler, GPO, and IDN Services.

 

Page 10

Confidential & Proprietary

--------------------------------------------------------------------------------

 

4.4Contracting Services.  

4.4.1At least ninety (90) days prior to the anticipated date on which FDA will
complete its review of the NDA for the first Product to be approved by FDA,
which is currently anticipated to be December 26, 2020, Sunovion shall
configure, or cause to be configured, the Model N software to enable Sunovion to
perform its obligations under this Agreement; provided that the costs and
expenses incurred by or on behalf of Sunovion in connection therewith shall be
deemed to be a Pass-Through Expense.

4.4.2Sunovion shall provide the Contracting Services.

4.5RCP Services.  Sunovion shall provide the RCP Services.

4.6GPR Services.  Sunovion shall provide the GPR Services.

4.7Regulatory Services.  

4.7.1In connection with the Regulatory Services, Sunovion shall provide the
necessary number of FTEs as agreed upon by the Parties from time to time at the
FTE Rate for Regulatory Services (the “Regulatory Service Charge”).

4.7.2Sunovion shall provide the Regulatory Services.

5.Urovant Obligations

5.1

Generally; Efforts.  During the Term, Urovant shall use Commercially Reasonable
Efforts to perform its obligations under this Agreement, including those in
Sections 5.2 through 5.6.

5.23PL Services.  

5.2.1In connection with the 3PL Services, Urovant shall provide to Sunovion in
writing information necessary or reasonably useful for Sunovion to perform the
3PL Services within thirty (30) days after the Effective Date.

5.2.2Prior to consignment of the Product to a 3PL Provider pursuant to the terms
of a 3PL Contract: (i) Urovant shall: (a) release the Products in accordance
with (1) cGMP, and (2) any serialization requirements under the DSCSA and
policies and procedures to be agreed upon by the Parties in writing, and (b)
transmit all Pedigree Information related to the Products to Sunovion; and (ii)
Sunovion shall have received and verified such Pedigree Information.

5.2.3In connection with the 3PL Services, Urovant shall: (i) coordinate shipment
of the Products, at Urovant’s cost and expense, to the 3PL Provider designated
by Sunovion; (ii) cause the Products to be consigned to Sunovion; (iii) enter
into a quality agreement with each 3PL Provider and Sunovion prior to
consignment of any Product to Sunovion; (iv) refrain from actions which would
cause Sunovion to be in material breach of any covenant, representation, or
warranty contained in any agreement by and between Sunovion and a 3PL Provider
to which a Product has been consigned; and (v) ensure that the Products do not
include any hazardous materials.

 

Page 11

Confidential & Proprietary

--------------------------------------------------------------------------------

 

5.3Wholesaler, GPO, and IDN Services.  

5.3.1In connection with the Wholesaler, GPO, and IDN Services, Urovant shall:
(i) provide to Sunovion in writing information that is reasonably necessary for
Sunovion to perform the Wholesaler, GPO, and IDN Services within fifteen (15)
days after the Effective Date; (ii) comply with the terms and conditions of the
applicable Wholesaler Contract or GPO/IDN Contract as if Urovant were a party,
including with regard to any dispute resolution mechanisms set forth therein,
and any policies and procedures agreed upon in writing by the Parties regarding
returns of Products, (iii) promptly provide Sunovion with any information
requested by Sunovion that is necessary for Sunovion to properly complete
returns of Products, and (iv) upon the reasonable request by Sunovion, cooperate
with Sunovion in the conduct of any investigation regarding orders of the
Products by a Wholesaler, GPO, or IDN.

5.3.2Urovant shall ensure that (i) its directors, officers, employees,
contractors and agents, as applicable, use best efforts to confer with Sunovion
at least five (5) Business Days in advance of any first-time communication with
a Sunovion GPO or Sunovion IDN relating to a GPO/IDN Contract to align on a
meeting strategy to employ in connection with the Wholesaler, GPO and IDN
Services, and (ii) a Sunovion representative participates in any such
communication with such Sunovion GPO or Sunovion IDN in connection with the
Contracting Services unless Sunovion elects in writing not to participate.

5.4Contracting Services.

5.4.1In connection with the Contracting Services, Urovant shall: (i) provide
un-redacted copies of each Urovant Market Access Contract, Urovant Government
Contract and Urovant GPO/IDN Contract entered into by Urovant to Sunovion to the
extent not already provided, provided that Sunovion shall not use such Urovant
Market Access Contracts, Urovant Government Contracts or Urovant GPO/IDN
Contracts for any purpose other than in furtherance of Sunovion’s obligations
under this Agreement, and (ii) identify a Urovant employee to be a dedicated
liaison that will communicate with Sunovion from time to time as reasonably
requested by Sunovion to complete the Contracting Services.

5.4.2Urovant shall be responsible for ensuring that the Urovant Market Access
Contracts, Urovant Government Contract, and Urovant GPO/IDN Contracts permit
Sunovion to perform the RCP Services and the GPR Services.

5.5GPR Services.  Urovant hereby acknowledges and agrees that it will: (i) [* *
*], (ii) [* * *], and (iii) be solely responsible for: (a) entering the
information contained in the Government Pricing Report into the Centers for
Medicare & Medicaid Services Drug Data Reporting System (or other applicable
system), and (b) certifying and submitting such government pricing data to the
applicable government authority in accordance with Applicable Laws, in each case
(a) and (b), as required under Applicable Law, including under the Government
Pricing Programs, and applicable state laws, rules and regulations.

5.6Regulatory Services.  

5.6.1Upon written notice from Sunovion to Urovant, Urovant shall permit Sunovion
to conduct a for-cause audit of Urovant’s quality systems that in any way relate
to Sunovion’s performance of the Services.

5.6.2Urovant shall promptly, but in no event less than two (2) Business Days,
notify Sunovion in the event that a recall is issued for any Product.

 

Page 12

Confidential & Proprietary

--------------------------------------------------------------------------------

 

5.7Training Services.  Urovant shall, upon a reasonable request by Sunovion,
provide to Sunovion’s account directors certain training the enable Sunovion to
perform the Services.  Such training may, to the extent feasible, be
administered virtually or as otherwise agreed upon by the Parties.

6.OPERATIONs

6.1Title and Risk of Loss.  At no time during the Term shall Sunovion have title
to the Products.  At all times during the Term, title to the Products shall
either be with Urovant or an applicable Wholesaler, and, as between Urovant and
Sunovion, risk of loss of Products shall be with Urovant at all times; provided
that to the extent the risk of loss of the Products are contractually assigned
to a Wholesaler pursuant to Wholesaler Contract, Sunovion shall, subject to
Section 4.1, enforce any rights of such contractual assignment of risk of loss
for the benefit of Urovant.

6.2Regulatory Responsibility.  Except as expressly set forth in this Agreement
or where required by Applicable Law for Sunovion to fulfill its obligations
under this Agreement, Urovant (as the owner and applicant of the NDA for each
Product) shall be solely responsible, at Urovant’s sole cost and expense, for
all regulatory obligations related to the Products, including annual product
reports, drug listing updates, serious adverse event reports, field alerts, and
DSCSA reporting and recordkeeping.  Subject to Section 6.4 and Applicable Law,
Urovant, not Sunovion, shall have the sole right to interact with FDA regarding
the Products.

6.3Sunovion Reporting Obligations.  Sunovion shall provide the reports set forth
on Exhibit G (the “Sunovion Reports”) to Urovant at the frequency that
corresponds to each such report.

6.4Urovant Reporting Obligations.  Urovant shall: (i) submit a report to
Sunovion: (a) within thirty (30) days after the end of each calendar year
describing the projected annual sales volume for the Products for the current
calendar year, (b) within one hundred twenty (120) days prior to launch of a
Product describing the volume requirements for such launch, and (c) within sixty
(60) days prior to launch of a Product describing the volume requirements for a
safety stock of such Product, (ii) within a reasonable period of time, provide
to Sunovion any report or Product-related information that is reasonably
requested by Sunovion or reasonably necessary for Sunovion to perform the
Services, (iii) provide Sunovion with copies of all submissions to any
regulatory authority that are reasonably requested by Sunovion or are reasonably
necessary for Sunovion to perform the Services, and (iv) on a quarterly basis,
prepare in good faith a forecast that projects sales demand for the Products for
the following twelve (12) month period to enable Sunovion to adequately prepare
for performance of the Services.

6.5Records; Record Retention; Records Audits.  Sunovion will maintain all Work
Product generated by Sunovion in connection with the Services (collectively, the
“Records”) for a period of three (3) years.  Following completion of the
Services, Sunovion will, at the direction and written request of Urovant,
promptly deliver Records to Urovant or its designee, or dispose of the Records.
  

7.Decision-Making Authority; Discretion; Review Rights.

7.1Wholesaler, GPO, and IDN Disputes.  With regard to disputes under a
Wholesaler Contract or GPO/IDN Contract that relate: (i) solely to a Sunovion
product (and does not relate to a Product), Sunovion shall have final
decision-making authority, (ii) to a Sunovion product and a Product, the JGC
shall have final decision-making authority if the Parties cannot agree on a
resolution to such dispute; and (iii) solely to a Product (and does not relate
to a Sunovion product), Urovant shall have final decision-making authority.

 

Page 13

Confidential & Proprietary

--------------------------------------------------------------------------------

 

7.2Product Price Increases.  [* * *]. Any dispute that arises in connection with
the foregoing shall be escalated to the respective Chief Executive Officers of
Urovant and Sunovion.  If the Parties respective Chief Executive Officers are
not able to resolve the dispute then the Parties’ agree that the dispute shall
be raised to the Parties’ ultimate parent company, DSP, for further
discussion.  For clarity, if DSP is unable to resolve the dispute, Urovant will
have final decision-making authority with respect to all pricing decisions
relating to the Products.

8.FINANCIAL TERMS

8.1Escrow Fund.  

8.1.1At least thirty (30) days prior to the launch of a Product, (i) the Parties
shall establish the Escrow Fund at a reputable banking institution agreed upon
by the Parties, and (ii) Urovant shall place [* * *] into the Escrow Fund for
the first year of the Term. Any agreement by and among such banking institution,
Sunovion and Urovant shall (a) not require Sunovion to seek approval from
Urovant to withdraw funds from the Escrow Fund if such withdrawal is in
connection with Sunovion’s performance of the RCP Services, and (b) permit
Sunovion to transfer funds from the Escrow Fund to an intermediate Sunovion bank
account to enable Sunovion to complete RSP Payments in connection with
Sunovion’s performance of the RCP Services.

8.1.2Notwithstanding the foregoing, during the first year of the Term, Urovant
shall ensure that the Escrow Fund shall not have less than [* * *] (the “Escrow
Fund Minimum Amount”) for any period of time that is longer than ten (10)
Business Days.  The JGC shall discuss in good faith an adjustment to the Escrow
Fund Minimum Amount six (6) months after the launch of such Product and every
six (6) months thereafter.  In the event that Urovant fails to timely fund the
Escrow Fund, Sunovion may terminate this Agreement if such failure to fund the
Escrow Fund is not cured within five (5) Business Days of receipt of notice of
such failure from Sunovion.

8.1.3Within ninety (90) days after the end of each calendar year in which there
is an Escrow Fund, the Parties shall reconcile the amount remaining in Escrow
Fund against all of the RCP Payments and other withdrawals initiated by
Sunovion.  After such completion reconciliation, in the event that the Escrow
Fund has an amount that is less than the Escrow Fund Minimum Amount, or such
other amount as determined by the JGC from time to time, Urovant shall reconcile
any shortfall within five (5) Business Days.

8.2Fees; Invoices; Payments.  

8.2.1In consideration for performance of the Services by Sunovion, Urovant
shall: (i) pay to Sunovion an amount equal to the sum of: (a) the Monthly Flat
Service Charge, and (b) any agreed to Regulatory Service Charge (the sum of (a)
and (b), the “Service Charge”), and (ii) reimburse Sunovion for any Pass-Through
Expenses.  

8.2.2Subject to the remainder of this Section 8.2.2, Sunovion reserves the right
to adjust all fees on an annual basis beginning with the third (3rd) year of the
Term, including the Monthly Flat Service Charge and Regulatory Service Charge,
upon reasonable prior written approval of Urovant, such approval not to be
unreasonably withheld, conditioned or delayed.  Determination of the Monthly
Flat Service Charge for the third (3rd) year of the Term and each year
thereafter shall be subject to good faith negotiation between the Parties that
will take into consideration any evidence that Sunovion provides in connection
with cost increases by any vendor engaged by Sunovion on Urovant’s behalf.  All
fees owed by a Party to the other Party under this Agreement shall comply with
the federal health care program Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)),
all applicable statutory “exceptions” and regulatory “safe harbors” related
thereto, and related implementing regulations, and any similar state law, and
shall comply with any bona fide service fee requirements.

 

Page 14

Confidential & Proprietary

--------------------------------------------------------------------------------

 

8.2.3At the end of each calendar month, Sunovion shall submit an invoice to
Urovant for an amount equal to the sum of: (i) the Service Charges, and (ii) the
Pass-Through Expenses incurred by Sunovion in connection with the Services
during the prior calendar month.  Urovant shall pay Sunovion all undisputed
invoice amounts within thirty (30) days after receipt thereof.  If payment of an
undisputed invoice is not made by Urovant within thirty (30) days, then, upon
five (5) days’ written notice to Urovant, Sunovion may withdraw a certain amount
from the Escrow Fund in lieu of a payment by Urovant of such invoice; provided
that such payment has still not been made by Urovant.

8.3Taxes.  Urovant shall be responsible for all sales, use and excise taxes, and
any other similar taxes, duties and charges of any kind imposed by any federal,
state or local governmental entity: (i) on any amounts payable by Urovant
hereunder, and (ii) related to the Products, including the branded prescription
drug fee pursuant to 26 C.F.R. Parts 51 and 602; provided, that, in no event
shall Urovant pay or be responsible for any taxes imposed on, or with respect
to, Sunovion’s income, revenues, gross receipts, personnel or real or personal
property or other assets.

8.4Financial Records; Financial Audits.  Sunovion will keep reasonable financial
records relating to its performance of the Services for a period of three (3)
years after the end of performing such Services.  Urovant, or its independent
auditors or representatives, may, during normal business hours, and upon
reasonable notice, review and inspect Sunovion’s financial records of the
Service Charges paid by Urovant and Pass-Through Expenses invoiced to Urovant
for the purpose of determining if invoices submitted by Sunovion reflect the
financial terms agreed to under this Agreement.  Urovant or its representatives
may conduct such financial audit no more than one time per calendar year during
the Term and for a period of twelve (12) months thereafter.  Urovant shall be
responsible for the cost of any such audit, except that, if the auditor
determines that Urovant has overpaid any amounts owed to Sunovion hereunder by
five percent (5%) or more, Sunovion shall pay the costs and expenses of such
audit, and any overpaid amounts that are discovered, together with reasonable
interest on such overpaid amounts.  The results of such audit shall be final and
binding, absent manifest error.

8.5Regulatory/Compliance Records; Regulatory/Compliance Audits.  Sunovion shall
keep reasonable regulatory and compliance records relating to its performance of
the Services for a period of three (3) years after the end of performing such
Services.  Urovant, or its independent auditors or representatives, may, no more
than one (1) time per calendar year, during normal business hours, and upon
reasonable notice, review and inspect Sunovion’s regulatory and compliance
records relating to Sunovion’s performance of the Services.

9.Confidentiality

9.1Obligations of Confidentiality.  During the Term and thereafter, Receiving
Party agrees to: (i) hold all Confidential Information in confidence and not,
directly or indirectly, publish, disseminate or otherwise disclose, deliver or
make available to any Third Party any Confidential Information, except as
expressly permitted in this Agreement; (ii) use Confidential Information solely
in furtherance of the purpose of this Agreement (i.e., the performance of a
Party’s obligations, or the exercise of a Party’s rights, under this Agreement),
(iii) treat Confidential Information with the same degree of care that Receiving
Party uses to protect its own confidential information, but in no event with
less than a reasonable degree of care, (iv) reproduce Confidential Information
solely as necessary to further the purpose of this Agreement, and (v) notify
Disclosing Party upon discovery of any unauthorized use or disclosure of any
Confidential Information or any other breach of this Section 9 by Receiving
Party and to cooperate with Disclosing Party in every reasonable way to help
Disclosing Party regain possession of the Confidential Information and prevent
its further unauthorized use.

 

Page 15

Confidential & Proprietary

--------------------------------------------------------------------------------

 

9.2Exceptions.  Receiving Party shall have no obligations of confidentiality and
non-use with respect to any Confidential Information which:

9.2.1is, or later becomes, generally available to the public or trade by the
use, publication or the like, through no fault of, or act, or failure to act on
the part of Receiving Party, as evidenced by the then existing publication or
other public dissemination of such information in written or other documentary
form;

9.2.2is obtained, after the Effective Date, by Receiving Party from a Third
Party on a non-confidential basis and such Third Party had the legal right to
disclose such Confidential Information to Receiving Party;

9.2.3is independently developed by the Receiving Party without reliance on
Disclosing Party’s Confidential Information, as evidenced by the contemporaneous
written records of Receiving Party that are maintained in the ordinary course of
business; or

9.2.4Receiving Party already knows prior to the date of any disclosure by
Disclosing Party, as evidenced by the contemporaneous written records of
Receiving Party that are maintained in the ordinary course of business.

9.3Disclosures Required by Law.  In the event that Receiving Party is: (i)
requested in any judicial or administrative proceeding or by any governmental or
regulatory authority to disclose any Confidential Information, Receiving Party
shall give Sunovion prompt notice of such request so that Disclosing Party may
seek an appropriate protective order; or (ii) compelled by a judicial or
administrative proceeding or by any governmental or regulatory authority to
disclose any Confidential Information, Receiving Party shall give Disclosing
Party prompt prior written notice of such event and shall furnish only that
portion of such Confidential Information that is legally required and shall
exercise all reasonable efforts to obtain reliable assurance that confidential
treatment will be afforded to such Confidential Information.

9.4Work Product.  Notwithstanding that Sunovion will be the Disclosing Party
with respect to the Work Product or Product Inventions: (i) the Work Product
(including the Government Pricing Reports) and Product Inventions shall be
deemed to be the Confidential Information of Urovant, and (ii) Urovant shall be
deemed to be the “Disclosing Party” and Sunovion shall be deemed to be the
“Receiving Party” with respect thereto.

9.5Ownership. All Confidential Information is and will remain the sole and
exclusive property of Disclosing Party.  Except for the limited right to use
Confidential Information solely in accordance with this Agreement, no ownership
interests, rights or licenses whatsoever, either express or implied, are granted
hereunder by Disclosing Party to Receiving Party under any patents or patent
applications, copyrights, trademarks, trade secrets, or other intellectual
property rights now or hereafter acquired, developed, or controlled by
Disclosing Party.  Disclosing Party retains all rights and remedies afforded
under all patent, copyright, trade secret, and other Applicable Law for
protecting confidential, proprietary, or trade secret information.

9.6Use of Name. Except as expressly provided herein, neither Party shall mention
or otherwise use the name, logo, or trademark of the other Party or any of its
Affiliates (or any abbreviation or adaptation thereof) in any publication, press
release, marketing and promotional material, or other form of publicity without
the prior written approval of such other Party in each instance.  The
restrictions imposed by this Section 9.6 shall not prohibit either Party from
making any disclosure identifying the other Party that, in the opinion of the
disclosing Party’s counsel, is required by Applicable Law; provided, that such
Party shall submit the proposed disclosure identifying the other Party in
writing to the other Party as far in advance as reasonably practicable (and in
no event less than three (3) Business Days prior to the anticipated date of
disclosure) so as to provide a reasonable opportunity to comment thereon.

 

Page 16

Confidential & Proprietary

--------------------------------------------------------------------------------

 

9.7Publicity.  Neither Party shall issue any other public announcement, press
release, or other public disclosure regarding this Agreement or its subject
matter without the other Party’s prior written consent, except for any such
disclosure that is, in the opinion of the disclosing Party’s counsel, required
by Applicable Law or the rules of a stock exchange on which the securities of
the disclosing Party are listed.  In the event a Party is, in the opinion of its
counsel, required by Applicable Law or the rules of a stock exchange on which
its securities are listed to make such a public disclosure, such Party shall
submit the proposed disclosure in writing to the other Party as far in advance
as reasonably practicable so as to provide a reasonable opportunity to comment
thereon.

9.8Injunctive Relief.  Each Party agrees that (a) the Disclosing Party may be
irreparably injured by an impending or existing breach of this Section 9; (b)
money damages would not be an adequate remedy for any such breach; and (c) the
Disclosing Party will be entitled to seek equitable relief, including injunctive
relief and specific performance, without proof of damages or having to post a
bond, as a remedy for any such breach.  Such injunctive relief shall be in
addition to any other rights or remedies the Disclosing Party may otherwise be
entitled to.

10.OWNERSHIP; INVENTIONS; License Grant

10.1Ownership.  Urovant shall own all: (i) materials, data, analyses, reports
and other work product related solely to a Product generated by Sunovion in
connection with the Services, including the Government Price Report (“Work
Product”); and (ii) all inventions (whether patentable or not), improvements,
developments and intellectual property rights related thereto, that in each
case: (a) are conceived, reduced to practice, made or authored by Sunovion
(whether solely or jointly) under this Agreement, and (b) relate solely to a
Product (“Product Inventions”).  All other ownership rights shall be determined
in accordance with United States patent laws.

10.2Disclosure and Assignment.  Sunovion shall disclose all Work Product and
Product Inventions to Urovant promptly after they are conceived, reduced to
practice, made or authored.  Sunovion hereby assigns to Urovant all of
Sunovion’s right, title and interest in any and all Work Product and Product
Inventions without any additional consideration, and Sunovion shall reasonably
assist Urovant in the prosecution, maintenance and enforcement of such IP, at
Urovant’s sole expense.

10.3Sunovion Property.  Notwithstanding Section 10.1, Sunovion will retain all
right, title and interest in and to: (i) all materials, data, analyses, reports
and work product (other than Work Product) that do not solely relate to the
Products and are generated by or on behalf of Sunovion (whether alone or jointly
with others) under this Agreement without use of, or reliance upon, Urovant’s
Confidential Information or Work Product, (ii) all programs, methodologies,
policies, processes, platforms, technologies and other materials developed or
licensed by Sunovion prior to or apart from performing the Services or its
obligations under this Agreement and without use of, or reliance upon, Urovant’s
Confidential Information or Work Product ((i) and (ii) collectively, the
“Sunovion Property”), regardless of whether such Sunovion Property is used in
connection with Sunovion’s performance of the Services or its obligations under
this Agreement, and (iii) any improvements and modifications made by Sunovion to
Sunovion Property without use of, or reliance upon, Urovant’s Confidential
Information or Work Product.

10.4License Grant.  Urovant hereby grants to Sunovion a non-exclusive license,
with the right to grant sublicenses, under any intellectual property rights
owned or controlled by Urovant, including with respect to the Work Product,
solely to enable Sunovion to perform the Services.  Except as otherwise
expressly provided herein, nothing in this Agreement is intended to grant to
either Party any rights under any intellectual property right of the other
Party.

 

Page 17

Confidential & Proprietary

--------------------------------------------------------------------------------

 

11.Representations, warranties and covenants

11.1Mutual.  Each of the Parties hereby represent, warrant and covenant to the
other Party that:

11.1.1it is and will remain a corporation duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization.

11.1.2the execution and delivery of this Agreement has been authorized by all
requisite corporate action;

11.1.3this Agreement is and will remain a valid and binding obligation of it,
enforceable in accordance with its terms, subject to laws of general application
relating to bankruptcy, insolvency and the relief of debtors;

11.1.4it is under no contractual or other obligation or restriction that is
inconsistent with its execution or performance of this Agreement;

11.1.5during the Term, it will not, directly or indirectly, enter into any
agreement, either written or oral, or take part in any activity, that would
cause an actual or potential conflict with its responsibilities under this
Agreement; and

11.1.6it, its Affiliates, and each of their respective officers, directors,
employees and subcontractors, as applicable: (i) have not been debarred and are
not subject to a pending debarment, and will not use in any capacity in
connection with the Services, any person who has been debarred or is subject to
a pending debarment, pursuant to section 306 of the United States Food, Drug and
Cosmetic Act, 21 U.S.C. §335a, (ii) are not ineligible to participate in any
federal and/or state healthcare programs or federal procurement or
non-procurement programs (as that term is defined in 42 U.S.C. 1320a-7b(f)),
including Medicare, Medicaid and Civilian Health and Medical Program of the
Uniformed Services, (iii) are not disqualified by any government or regulatory
agencies from performing specific services, and are not subject to a pending
disqualification proceeding, and (iv) have not been convicted of a criminal
offense related to the provision of healthcare items or services, and are not
subject to any such pending action.  

Each Party will promptly notify the other Party if it, its Affiliates or any of
their respective officers, directors, employees and subcontractors, as
applicable, are or become subject to the foregoing, or if any Claim relating to
the foregoing is pending, or to the best of such Party’s knowledge, is
threatened.  The non-breaching Party shall have the right to immediately
terminate this Agreement if the representation and warranties in Section 11.1.6
is or becomes untrue.

11.2Sunovion.  Sunovion hereby represents, warrants and covenants to Urovant
that:

11.2.1it will perform the Services in accordance with Applicable Law; and

11.2.2it will ensure that any Product Contracts include obligations with respect
to compliance with laws (or a right to indemnification for a counterparty’s
failure to comply with laws) and obligations of confidentiality no less
restrictive than those included in this Agreement, subject to any customary
qualifications ordinarily applied to such obligations;

11.2.3it has obtained and will maintain, at all times during the Term, the
required licenses, permits and authorizations necessary to provide the Services
and commercialize the Products in the Territory; and

 

Page 18

Confidential & Proprietary

--------------------------------------------------------------------------------

 

11.2.4it will not employ or contract with any individual or entity to perform
any of the Services under this Agreement who is debarred, disqualified,
excluded, or otherwise sanctioned by any local, state, federal, or international
governmental body, or is subject to an administrative, civil, or criminal
proceeding which could result in such sanctions by a governmental body.

11.3Urovant.  Urovant hereby represents, warrants, and covenants to Sunovion
that:

11.3.1it will perform its obligations in furtherance of the Services in
accordance with Applicable Law;

11.3.2it will provide current, accurate and complete sales and pricing data
under the Urovant Government Contracts, Urovant Market Access Contracts, or
otherwise to Sunovion for purposes of Sunovion’s performance of the Services;

11.3.3it will obtain and maintain, at all times during the Term, the required
licenses, permits and authorizations necessary to commercialize the Products in
the Territory;

11.3.4the Products (i) are free from defect in design, material and workmanship,
(ii) manufactured and commercialized in compliance with Applicable Law,
including in accordance with cGMP, (iii) have been approved by FDA prior to
sale, (iv) are not articles which may not be introduced into interstate
commerce, (v) are not infringing upon the patents, trademarks or other
intellectual property rights of any Third Party, and (vi) comply with all
traceability aspects of the DSCSA;

11.3.5it will not, directly or indirectly, claim any payment in any form from a
government program for any Product utilization for which rebates or chargebacks
are payable under an existing Urovant Market Access Contract;

11.3.6it will not, directly or indirectly, enter into any discount arrangement
with any Market Access Customer or any other arrangement that could impact the
Government Pricing Report without providing prior notice to Sunovion;

11.3.7it will not during the Term, begin any negotiations with, engage, or enter
into any agreement with, directly or indirectly, any Wholesaler that is a party
to a Wholesaler Contract, Sunovion GPO or Sunovion IDN without the prior written
consent of Sunovion;

11.3.8except as expressly permitted by this Agreement, it will not, during the
Term and or a period of two (2) years thereafter, meet, communicate or
correspond with any Wholesaler that is a party to a Wholesaler Contract,
Sunovion GPO or Sunovion IDN regarding any subject that relates to the Services
without (i) a representative of Sunovion present at such meeting or as a
participant in such communication, or (ii) Sunovion’s prior written approval of
such communication; and

11.3.9it will not, during the Term and for a period of two (2) years thereafter,
actively solicit, directly or indirectly, the employment of any employee of a
3PL Provider, subject to customary exceptions for general solicitations not
directly targeted at such employees.

For clarity, nothing in Section 11.3.7 shall restrict Urovant from negotiating
with, engaging or entering into any agreement with a GPO or IDN that is not a
Sunovion GPO or Sunovion IDN.

 

Page 19

Confidential & Proprietary

--------------------------------------------------------------------------------

 

12.INDEMNIFICATION; LIMITATION OF LIABILITY

12.1Indemnification by Sunovion.  Sunovion agrees to indemnify, defend and hold
Urovant, its Affiliates, and its and their respective officers, directors,
employees, subcontractors, and agents (collectively, the “Urovant Indemnitees”)
harmless from and against any and all Losses resulting from any Claims by a
Third Party to the extent such Claim results from, arises from or out of,
relates to, is in the nature of, or is caused by: (i) any non-compliance of any
federal, state or local governmental laws, rules, regulations or statutes by a
3PL Provider that is a party to a 3PL Contract, where such non-compliance
relates to such 3PL Provider’s failure to hold all necessary licenses, permits,
and authorizations necessary to provide the 3PL Services or otherwise damages
Urovant, (ii) a breach of any representation, warranty or covenant of Sunovion
set forth in this Agreement, and (iii) the negligence, gross negligence or
willful misconduct of Sunovion in connection with this Agreement; except, in
each case, to the extent that such Losses (or part thereof) results from a Claim
that is an indemnifiable event pursuant to Section 12.2, in which case Urovant
shall indemnify the Sunovion Indemnitees for such Losses (or part thereof) in
accordance with Section 12.2.

12.2Indemnification by Urovant.  Urovant agrees to indemnify, defend and hold
Sunovion, its Affiliates, and its and their respective officers, directors,
employees, permitted subcontractors and permitted agents (collectively, the
“Sunovion Indemnitees”) harmless from and against any and all Losses resulting
from any Claims by a Third Party to the extent such Claim results from, arises
from or out of, relates to, is in the nature of, or is caused by: (i) death of,
or bodily injury to, any person on account of the use of any Product, (ii)
disputes that arise between Urovant and a Market Access Customer, Government
Entity, or a GPO or IDN that is not a Sunovion GPO or Sunovion IDN that relate
to a Urovant Market Access Contract, Urovant Government Contract, or a Urovant
GPO/IDN Contract, respectively, (iii) disputes that arise between Sunovion or
Urovant and a Wholesaler, Sunovion GPO, or Sunovion IDN that relate directly to
a Product; provided that if such dispute does not solely relate to a Product,
then the Parties shall negotiate in good faith an appropriate allocation of
responsibility under the circumstances; (iv) any recall, quarantine, warning or
withdrawal of any Product, (v) government pricing calculations performed by
Sunovion on behalf of Urovant in connection with the GPR Services; provided that
such calculations were performed by Sunovion in accordance with Sunovion’s
government price calculation methodologies approved by Urovant pursuant to
Section 5.5, (vi) a breach of any representation, warranty or covenant of
Urovant set forth in this Agreement, and (vii) the negligence, gross negligence
or willful misconduct of Urovant in connection with this Agreement; except, in
each case, to the extent that such Losses (or part thereof) results from a Claim
that is an indemnifiable event pursuant to Section 12.1, in which case Urovant
shall indemnify the Sunovion Indemnitees for such Losses (or part thereof) in
accordance with Section 12.1.

12.3Indemnification Procedure.  The indemnifying party’s agreement and
obligation to indemnify, defend and hold the other harmless is conditioned on
the indemnified party:

12.3.1promptly providing written notice to the indemnifying party of any Claim
resulting from, arising from or out of, relating to, in the nature of, or caused
by the indemnified activities set forth in Section 12.1 and Section 12.2, at
most within thirty (30) days after becoming aware of such Claim; provided that
failure to provide prompt notice will relieve the indemnifying party of its
indemnification obligations only to the extent that indemnifying party has been
materially prejudiced as a result of such failure;

12.3.2permitting the indemnifying party to assume full responsibility to select
its choice of counsel, investigate, prepare for and defend against any such
Claim; provided that the indemnified party shall have the right to retain
separate legal counsel and participate in any defense of any Claim at its own
expense;

 

Page 20

Confidential & Proprietary

--------------------------------------------------------------------------------

 

12.3.3reasonably assisting the indemnifying party, at the indemnifying party’s
reasonable expense, in the investigation of, preparation for, and defense of any
such Claim; and

12.3.4not compromising or settling such Claim without the indemnifying party’s
written consent.  

The indemnifying party may not, without the indemnified party’s written consent,
compromise or settle any Claim resulting from, arising from or out of, relating
to, in the nature of, or caused by the indemnified activities set forth in
Section 12.1 and Section 12.2 if such compromise or settlement admits liability
on behalf of or imposes any restrictions or obligations on the indemnified
party.  The indemnifying party shall make quarterly payments to the indemnified
parties for any documented Losses resulting from such Claim.

12.4Limitations of Liability.

12.4.1EXCEPT WITH REGARD TO (A) OBLIGATIONS UNDER SECTION 12.1 AND SECTION 12.2
(INDEMNIFICATION), AND (B) DAMAGES ARISING FROM A PARTY’S GROSS NEGLIGENCE,
WILLFUL MISCONDUCT OR FRAUD, IN NO EVENT SHALL A PARTY SHALL BE LIABLE TO THE
OTHER PARTY FOR ANY CONSEQUENTIAL, INDIRECT, INCIDENTAL, EXEMPLARY, PUNITIVE,
AND SPECIAL DAMAGES.

12.4.2EXCEPT WITH REGARD TO LOSSES ARISING FROM A PARTY’S (A) A BREACH OF
SECTION 9 (CONFIDENTIALITY), (B) OBLIGATIONS UNDER SECTION 12.1 AND SECTION 12.2
(INDEMNIFICATION), (C) FAILURE TO COMPLY WITH APPLICABLE LAW, (D) GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, AND (E) FRAUD, IN NO EVENT SHALL SUNOVION’S
LIABILITY FOR LOSSES IN CONNECTION WITH THIS AGREEMENT EXCEED THREE (3) TIMES
THE SERVICE CHARGES ACTUALLY PAID BY UROVANT TO SUNOVION UNDER THIS AGREEMENT
DURING THE TWELVE (12) MONTH PERIOD PRECEDING THE EVENT GIVING RISE TO SUCH
LOSSES.

12.4.3 Notwithstanding anything to the contrary in this Agreement, (i) Sunovion
shall have no liability for third party claims SOLELY arising out of government
pricing calculations performed by Sunovion on behalf of UROVANT under THIS
Agreement; provided that such calculations were performed by Sunovion in
accordance with Sunovion’s government price calculation methodologies approved
by UROVANT PURSUANT TO SECTION 5.5, and (ii) to the extent any Products are lost
or damaged while in the custody of a 3PL Provider, UROVANT hereby agrees to the
loss and damage limitations set forth in the applicable contract between
Sunovion and such 3PL Provider and Sunovion shall have no liability with respect
thereto OTHER THAN TO USE COMMERCIALLY REASONABLE EFFORTS TO ENFORCE SUCH
CONTRACT.

13.INSURANCE

13.1Urovant Insurance.  Urovant shall (a) maintain (i) general liability
insurance including premises and operations, broad form property damage,
independent contractors, and contractual liability covering its obligations
under this Agreement, with a combined single limit of not less than $2,000,000
on a per occurrence and aggregate basis, and (ii) product liability insurance
including contractual liability for all products and completed operations and
any work supplied pursuant to the terms and conditions of this Agreement, not
less than $10,000,000 on a per occurrence and aggregate basis, and (b) add
Sunovion as an additional insured to all of the above stated policies.

 

Page 21

Confidential & Proprietary

--------------------------------------------------------------------------------

 

13.2Sunovion Insurance.  Sunovion shall (a) maintain (i) general liability
insurance including premises and operations, broad form property damage,
independent contractors, and contractual liability covering its obligations
under this Agreement, with a combined single limit of not less than $2,000,000
on a per occurrence and aggregate basis, and (ii) product liability insurance
including contractual liability for all products and completed operations and
any work supplied pursuant to the terms and conditions of the Agreement, not
less than $10,000,000 on a per occurrence and aggregate basis, and (b) add
Urovant as an additional insured to all of the above stated policies.  

13.3Claims-Made Policies.  If any of the above stated policies are on a
claims-made basis, then the insured party shall maintain such policy in effect
through a period of not less than one (1) year following the termination or
expiration of this Agreement.

14.TERM; TERMINATION

14.1Term.  This Agreement shall become effective as of the Effective Date and,
unless earlier terminated pursuant to the terms of this Agreement, shall
continue in full force and effect for three (3) years (the “Initial
Term”).  Thereafter, this Agreement will automatically extend for additional one
(1) year periods (each, a “Renewal Term”, each Renewal Term collectively with
the Initial Term, the “Term”), unless either Party provides the other Party
written notice of termination of this Agreement not later than nine (9) months
prior to the expiration of the Initial Term or any Renewal Term, in which case
this Agreement shall terminate upon the expiration of the Initial Term or then
current Renewal Term.

14.2Termination by for Material Breach.  Either Party may terminate this
Agreement upon sixty (60) days prior written notice to the other Party if the
other Party materially breaches this Agreement and fails to cure the breach
during such notice period.

14.3Termination for Insolvency.  Subject to applicable bankruptcy laws, either
Party may terminate this Agreement effective immediately in the event that the
other Party: (i) has become insolvent (defined as such Party being subject to a
voluntary or involuntary bankruptcy petition which is not dismissed ) or has
been dissolved or liquidated, has filed itself a petition, case or other
proceeding under the applicable bankruptcy laws relating to bankruptcy,
dissolution, liquidation, winding up or reorganization; (ii) makes a general
assignment for the benefit of creditors; or (iii) has a receiver, custodian,
trustee or other person exercising similar functions appointed for all or
substantially all of its assets.

14.4Termination by Sunovion.  In the event of a Change of Control of Urovant,
Sunovion may terminate this Agreement upon ten (10) days prior written notice to
Urovant (or its successor).

14.5Termination by Urovant.

14.5.1Upon written notice to Sunovion, Urovant may terminate this Agreement if
Sunovion has failed [* * *]; provided that prior to any such termination by
Urovant, the Parties will cooperate in good faith to identify and negotiate in
good faith the execution of alternative services that may be provided to Urovant
by Sunovion in lieu of such termination; provided further that if Sunovion
fulfils all of its obligations pursuant to Section 4.2.1 before Urovant
terminates this Agreement pursuant to this Section 14.5.1, then Urovant shall no
longer have the right to terminate this Agreement pursuant to this Section
14.5.1.

14.5.2Urovant may terminate this Agreement if Sunovion has failed [* * *];
provided that prior to any such termination by Urovant, the Parties will
cooperate in good faith to identify and negotiate in good faith the execution of
alternative services that may be provided to Urovant by Sunovion in lieu of such
termination; [* * *].

 

Page 22

Confidential & Proprietary

--------------------------------------------------------------------------------

 

14.5.3In the event of a Change of Control of Sunovion, Urovant may terminate
this Agreement upon ten (10) days prior written notice to Sunovion (or its
successor).

14.5.4Urovant may terminate this Agreement for any reason upon ninety (90) days’
prior written notice, provided that such termination shall only be effective
upon the expiration of such ninety (90) day period if Sunovion has received the
Break-Up Fee.

14.6Effect of Termination or Expiration.  

14.6.1Upon expiration of this Agreement or termination of this Agreement for any
reason, neither Urovant nor Sunovion will have any further obligations under
this Agreement, except that:

(a)any liabilities that relate to the Services and that arise before, on, or
after the termination or expiration this Agreement shall be the responsibility
of Urovant even if claims for such liabilities are first made after the
termination or expiration this Agreement;

(b)each Party will promptly return to the other Party all Confidential
Information and all copies of Confidential Information associated with this
Agreement, provided that each Party may retain one copy of Confidential
Information to determine its obligations hereunder; and

(c)the terms and conditions under Sections 1 (Definitions), 8.2 (Fees; Invoices;
Payments), 8.3 (Taxes), 9 (Confidentiality), 10 (Ownership; Inventions), 12
(Indemnification; Limitation of Liability), 14.6 (Effect of Termination or
Expiration) and 15 (Miscellaneous) will survive any such termination or
expiration of this Agreement.

14.6.2Upon notice of termination of this Agreement pursuant to Section 14.5.4,
Urovant shall pay to Sunovion, prior to the effective date of such termination,
a break-up fee of (a) [* * *], if this Agreement is terminated within one (1)
year of the Effective Date; and (b) [* * *], if this Agreement is terminated
within two (2) years of the Effective Date (each, (a) and (b), a “Break-Up
Fee”).

15.MISCELLANEOUS

15.1Publicity.  Neither party may use the other Party’s name or company artwork
(for example, logo) on a website or in any form of advertising, promotion or
publicity, including press releases, without the prior written consent of the
other Party.  This term does not restrict a Party’s ability to use the other
party’s name in filings with the United States Securities and Exchange
Commission or foreign equivalent, the United States Food and Drug
Administration, or other governmental agencies, or when required by law to make
a public disclosure.

15.2Inspections; Other Proceedings.  Each Party shall promptly notify the other
Party upon receiving notice of an inspection, audit, enforcement action, or
request for information by any regulatory or enforcement authority concerning
this Agreement, the Services, or the Products (“Governmental Contact”).  The
Party in receipt of the Governmental Contact shall provide copies of any
regulatory filings or formal communications concerning the other Party, this
Agreement, the Services, or the Products to such other Party.

 

Page 23

Confidential & Proprietary

--------------------------------------------------------------------------------

 

15.3Notices.  All notices must be in writing and sent to the address for the
recipient set forth below or at such other address as the recipient may specify
in writing under this procedure.  All notices must be given (a) by personal
delivery, with receipt acknowledged, or (b) by first class, prepaid certified or
registered mail, return receipt requested, or (c) by prepaid national express
delivery service.  Notices will be effective upon receipt or at a later date
stated in the notice.

 

If to SUNOVION:

If to UROVANT:

 

Sunovion Pharmaceuticals Inc.

84 Waterford Drive

Marlborough, MA 01752

Attn: President and CEO

 

Urovant Sciences, Inc.

Urovant Sciences GmbH

5281 California Avenue, Suite 100

Irvine, CA 92617

Attn: President and CEO

 

 

With a copy to:

 

Sunovion Pharmaceuticals Inc.

84 Waterford Drive

Marlborough, MA 01752

Attn: General Counsel

With a copy to:

 

Urovant Sciences, Inc.

5281 California Avenue, Suite 100

Irvine, CA 92617

Attn: General Counsel

 

With a copy to (which shall not constitute notice):

 

Reed Smith LLP

506 Carnegie Center, Suite 300

Princeton, NJ 08540-7839

Attn: Diane Frenier

With a copy to (which shall not constitute notice):

 

O’Melveny & Myers LLP

610 Newport Center Drive, Suite 1700

Newport Beach, CA 92648

Attn: Mark Peterson

 

 

15.4Assignment.  Neither Party will assign, transfer or otherwise dispose of
this Agreement in whole or in part to any Third Party without the prior written
consent of the other Party; provided that each Party may assign this Agreement,
in whole or in part, to any Affiliate; provided that such Affiliate remains an
Affiliate of the initial Party during the Term.  Any assignment in violation of
this Section 15.4 shall be null and void.  No assignment will relieve either
Party of the performance of any accrued obligation that such Party may then have
under this Agreement.  This Agreement shall be binding upon, and inure to the
benefit of the Parties and their respective legal representatives, heirs,
successors and permitted assigns.

15.5Change of Control.  

15.5.1Each Party (or its successor) shall provide the other Party with written
notice of any Change of Control within five (5) days following the closing date
of such transaction.

15.5.2If: (a) Urovant undergoes a Change of Control and Sunovion does not
terminate this Agreement pursuant to Section 14.4, or (b) Sunovion undergoes a
Change of Control and Urovant does not terminate this Agreement pursuant to
Section 14.5.4, then, in each case, the Party that undergoes a Change of Control
shall: (x) ensure that all activities performed by or on behalf of such Party
for the benefit of its successor are kept separate from the activities performed
under or in connection with this Agreement; and (y) establish and cause its
applicable Affiliates to establish reasonable internal safeguards that prevent
any Confidential Information of the other Party from being utilized for the
benefit of successor of the Party that undergoes a Change of Control.

 

Page 24

Confidential & Proprietary

--------------------------------------------------------------------------------

 

15.6Independent Contractor.  All Services will be rendered by Sunovion as an
independent contractor of Urovant for federal, state and local income tax
purposes and for all other purposes.  Neither Party will represent itself to be
a partner or joint venturer of or with the other Party.

15.7Severability; Reformation.  If for any reason a court of competent
jurisdiction finds any provision of this Agreement or any portion of such a
provision to be invalid or unenforceable, such provision will be reformed to the
extent required to make the provision valid and enforceable to the maximum
extent permitted by Applicable Law.

15.8Entire Agreement.  This Agreement, including the attached Exhibits, each of
which is incorporated herein, constitutes the entire agreement between the
Parties with respect to the specific subject matter of this Agreement, and
supersedes all negotiations, prior discussions, agreements or understandings,
whether written or oral, with respect to the subject matter hereof.

15.9Force Majeure.  Nonperformance of either Party shall be excused to the
extent that such performance is rendered impossible by fire, flood, earthquake,
mass disaster, governmental acts, orders or restrictions (including
shelter-in-place orders, quarantine orders or curfews), terrorism, epidemic,
pandemic (including COVID-19) or any other reason where failure to perform is
beyond the reasonable control of the non-performing Party and is not caused by
the non-performing Party’s negligence.  If any condition contemplated by this
Section 15.9 shall continue for a period of sixty (60) days, the non-breaching
Party shall have the option of terminating this Agreement and, in such event,
neither Party shall incur any liability for performance or payment other than
for the Services satisfactorily provided up to and including the date of
termination.

15.10Waiver.  No waiver of any term, provision or condition of this Agreement in
any one or more instances will be deemed to be or construed as a further or
continuing waiver or a waiver of any other term, provision or condition of this
Agreement.  Any such waiver must be evidenced by an instrument in writing
executed by an officer authorized to execute such waivers.

15.11Governing Law. The validity, interpretation and enforcement of this
Agreement, matters arising out of or related to this Agreement or its making,
performance or breach, and related matters shall be governed by the laws of the
State of Delaware without reference to choice of law doctrine.  The Parties
expressly reject any application to this Agreement of (a) the United Nations
Convention on Contracts for the International Sale of Goods, and (b) the 1974
Convention on the Limitation Period in the International Sale of Goods, as
amended by that certain Protocol, done at Vienna on April 11, 1980.

15.12Dispute Resolution.

15.12.1Subject to Section 7.1 and 7.2, if a dispute arises between the Parties
in connection with or relating to this Agreement, including disputes that arise
within the scope of the JGC, or any document or instrument delivered in
connection herewith (a “Dispute”), it shall be resolved pursuant to this Section
15.12.  Any Dispute shall first be referred to the Chief Executive Officers of
the Parties, who shall confer in good faith on the resolution of the issue.  Any
final decision mutually agreed to by the Chief Executive Officers shall be
conclusive and binding on the Parties.  If the Chief Executive Officers are not
able to agree on the resolution of any such issue within thirty (30) days (or
such other period of time as mutually agreed by the Chief Executive Officers)
after such issue was first referred to them, then, either Party may, by written
notice to the other Party, elect to escalate the Dispute to DSP.  In the event
that DSP is unable to resolve a Dispute, a Party may submit such Dispute to
non-binding mediation.  In the even that non-binding mediation is unable to
resolve such Dispute, a Party shall submit such Dispute to binding arbitration
in accordance with Section 15.12.2.

 

Page 25

Confidential & Proprietary

--------------------------------------------------------------------------------

 

15.12.2If any Dispute has not been resolved by good faith negotiations between
the Parties pursuant to Section 15.12.1, then the Parties shall endeavor to
settle the dispute by submitting the matter to binding arbitration by the
American Arbitration Association (“AAA”) in New York, New York.  Such
arbitration may be conducted under the commercial rules then in effect for the
AAA except as provided herein.  All such proceedings shall be held in English
and a transcribed record prepared in English.  Each Party shall choose one (1)
arbitrator within thirty (30) days of receipt of notice of the intent to
arbitrate.  Such arbitrators shall thereafter choose a third arbitrator within
thirty (30) days of their appointment.  Any arbitrator chosen by the Parties or
arbitrators will not have a material financial interest in any Party and will
have significant experience with the arbitration of similar large, complex,
commercial disputes between pharmaceutical companies.  Each Party in any
arbitration proceeding commenced hereunder shall bear such Party’s own costs and
expenses (including expert witness and attorneys’ fees) of investigating,
preparing and pursuing such arbitration claim.  Nothing in this Agreement shall
be deemed as preventing either Party from seeking injunctive relief (or any
other provisional remedy) from any court having jurisdiction over the Parties
and the subject matter of the dispute as necessary to protect either Party’s
name, intellectual property or Confidential Information.  If the Dispute
involves scientific or technical matters, any arbitrator chosen hereunder shall
have educational training and/or experience sufficient to demonstrate a
reasonable level of knowledge in the applicable field.  The award rendered by
the arbitrators with respect to such Dispute shall be written, final and
non-appealable, and judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof.  The existence and contents of
the arbitration shall be kept confidential by each Party except to the extent
that disclosure may be required to fulfil a legal duty, protect or pursue a
legal right, or enforce or challenge an award in legal proceedings.

15.13Headings; Interpretation.  This Agreement contains headings only for
convenience and the headings do not constitute a form or part of this Agreement,
and should not be used in the construction of this Agreement.  Except where the
context expressly requires otherwise: (i) the use of any gender herein shall be
deemed to encompass references to either or both genders, and the use of the
singular shall be deemed to include the plural (and vice versa); (ii) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”; (iii) the word “will” shall be construed to have
the same meaning and effect as the word “shall”; (iv) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein);
(v) any reference herein to any Person shall be construed to include the
Person’s successors and assigns; (vi) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof; (vii) all
references herein to Sections, or Exhibits shall be construed to refer to
Sections, or Exhibits of this Agreement, and references to this Agreement
include all Schedules hereto; (viii) the word “notice” means notice in writing
(whether or not specifically stated) and shall include notices, consents,
approvals and other written communications contemplated under this Agreement;
(ix) provisions that require that a Party, the Parties or any committee
hereunder “agree,” “consent” or “approve” or the like shall require that such
agreement, consent or approval be specific and in writing, whether by written
agreement, letter, approved minutes or otherwise, including by e-mail; (x)
unless stated otherwise, references to any specific law, rule or regulation, or
article, section or other division thereof, shall be deemed to include the
then-current amendments thereto or any replacement or successor law, rule or
regulation thereof; (xi) the term “or” shall be interpreted in the inclusive
sense commonly associated with the term “and/or”; and (xii) each Party has used
its legal counsel in the negotiation of this Agreement, and the Agreement will
not be construed against either Party as the drafter.

15.14Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original, and all of which
together will constitute one and the same instrument.

[Signature Page to Follow]

 

 

 

Page 26

Confidential & Proprietary

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
in duplicate by their duly authorized representatives, effective as of the
Effective Date.

 

Sunovion Pharmaceuticals Inc.

 

Urovant Sciences GmbH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Thomas Gibbs

 

By:

 

/s/ Sascha Bucher

 

 

 

 

 

 

 

Name:

 

Thomas E. Gibbs

 

Name:

 

Sascha Bucher

 

 

 

 

 

 

 

Title:

 

SVP, Chief Commercial Officer

 

Title:

 

Director

 

 

 

 

Confidential & Proprietary

[Signature Page to Market Access Services Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT A

3PL Services

 

1.

Upon request by a 3PL Provider, Sunovion shall facilitate communication between
Urovant and such 3PL Provider to which a Product has been consigned; and

 

2.

Any other services (which may result in additional fees being added to this
Agreement, subject to customary, good faith negotiation) that are agreed upon in
writing by the Parties from time to time.

 

 

 

Confidential & Proprietary

--------------------------------------------------------------------------------

 

Exhibit B

Wholesaler, gpo, and idn services

 

1.

Sunovion shall manage and process all orders (and adjustments thereto) for
Products from Wholesalers and GPO/IDNs in accordance with the terms and
conditions of the applicable Wholesaler Contract or GPO/IDN Contract, which
shall consist of: (i) the necessary interaction with the applicable Wholesaler,
GPO, or IDN to process orders of the Products, (ii) causing the shipment of the
Products to the applicable Wholesaler via a 3PL Provider, and (iii) submission
of invoices to an applicable Wholesaler or GPO/IDN for such Products;

 

2.

Upon Sunovion’s receipt of payment from a Wholesaler for an applicable invoice,
Sunovion shall transfer such amount to the Escrow Fund, or a separate fund as
agreed upon by the Parties in writing;

 

3.

Sunovion shall process returns of the Products from Wholesalers in accordance
with the terms and conditions of the applicable Wholesaler Contract;

 

4.

Sunovion shall communicate all quality complaints and adverse event reports
related to a Product received by Sunovion in connection with a Wholesaler
Contract to Urovant or Urovant’s designee in a timely manner consistent with
Applicable Law and the policies and procedures agreed upon by the Parties; and

 

5.

Any other services (which may result in additional fees being added to this
Agreement, subject to customary, good faith negotiation) that are agreed upon in
writing by the Parties from time to time.

 

 

Confidential & Proprietary

--------------------------------------------------------------------------------

 

EXHIBIT C

CONTRACTING SERVICES

 

1.

Sunovion shall incorporate the necessary information from each of the Urovant
Market Access Contracts, Urovant Government Contracts, and Urovant GPO/IDN
Contracts into the necessary Sunovion systems to facilitate performance of the
RCP Services and GPR Services; and

 

2.

Any other services (which may result in additional fees being added to this
Agreement, subject to customary, good faith negotiation) that are agreed upon in
writing by the Parties from time to time.

 

 

Confidential & Proprietary

--------------------------------------------------------------------------------

 

EXHIBIT D

RCP SERVICES

 

1.

Sunovion shall validate all invoices received from Market Access Customers,
Sunovion GPOs, GPOs that are not Sunovion GPOs, Sunovion IDNs, IDNs that are not
Sunovion IDNs, Wholesalers, 3PL Providers, or others for RCP Payments to ensure
such invoices apply to eligible utilization of the applicable Products only,
using a validation process agreed upon by the Parties;

 

2.

Sunovion shall process and pay, using funds from the Escrow Fund, all: (i)
validated rebate invoices and claim submissions received from a Payor or a
Government Entity related to the applicable Products (such payment, the “Rebate
Payment”), and (ii) applicable administrative fees on eligible utilization owed
to the applicable Payor related to the applicable Products (such fees, the
“Payor Fees”), in each case, pursuant to the terms of an applicable Urovant
Market Access Contract or Urovant Government Contract;

 

3.

Sunovion shall: (i) account for all chargeback submissions received from
Wholesalers and Government Entities, in each case, for the Products (such
amount, the “Chargeback Offsets”), and (ii) process and pay, using funds from
the Escrow Fund: (a) all valid distribution fees or similar service fee claims
received from a Wholesaler pursuant to an applicable Wholesaler Contract related
to the Products (such fees, the “DS Fees”), and (b) applicable administrative
fees owed to the applicable Sunovion GPO, GPOs that are not Sunovion GPOs,
Sunovion IDNs, and IDNs that are not Sunovion IDNs related to the Products (such
fees, the “GPO/IDN Fees”), in each case, pursuant to the terms of the Wholesaler
Contract, GPO/IDN Contract or Urovant GPO/IDN Contract, as applicable;

 

4.

Sunovion shall: (i) process adjustments to RCP Payments consistent with the
applicable contract, and (ii) subject to Section 7.1, escalate contracts
disputes related to the applicable Product that arise under the Wholesaler
Contracts, GPO/IDN Contracts, Urovant GPO/IDN Contracts, Urovant Market Access
Contracts and Urovant Government Contracts to Urovant; and

 

5.

Any other services (which may result in additional fees being added to this
Agreement, subject to customary, good faith negotiation) that are agreed upon in
writing by the Parties from time to time.

 

 

 

Confidential & Proprietary

--------------------------------------------------------------------------------

 

EXHIBIT E

GPR SERVICES

 

1.

Sunovion shall, solely with respect to the Products and to enable Urovant to
comply with its submission requirements to Centers for Medicare and Medicaid
Services, the Health Resources and Services Administration, and the VA, provide
to Urovant the applicable price reporting metrics required under the Medicaid
Rebate Program, the PHS 340B Program, Medicare Part B, the VA Federal Supply
Schedule contract, and the VA Master Agreement (“Government Pricing Programs”),
including : (i) the monthly AMP within twenty five (25) days after the end of
each calendar month, and (ii) the ASP, Best Price, quarterly AMP, 340B Ceiling
Price, the Non-FAMP, and other metrics required under the Government Pricing
Programs within twenty five (25) days after the end of each calendar quarter or
other applicable reporting period, in each case (i) and (ii), such metrics shall
be determined in accordance with Applicable Law and [* * *] and shall be
reported to Urovant in a form and format agreed to by the Parties (each, a
“Government Pricing Report”).  Sunovion acknowledges and agrees that each
Government Pricing Report shall be delivered timely to Urovant.

 

2.

Sunovion shall certify to Urovant that each such Government Pricing Report
provided by Sunovion to Urovant is accurate and consistent with Sunovion’s
methodologies, policies and procedures.

 

3.

[* * *].

 

4.

Any other services, including any services related to state supplemental
Medicaid rebate agreements (which may result in additional fees being added to
this Agreement, subject to customary, good faith negotiation) that are agreed
upon in writing by the Parties from time to time.

 

 

 

Confidential & Proprietary

--------------------------------------------------------------------------------

 

EXHIBIT F

REGULATORY SERVICES

 

1.

Sunovion shall: (i) interface with the applicable Wholesalers, and (ii)
cooperate with Urovant, in each case, in the event that a Product is recalled or
is subject to an investigation under DSCSA for being a suspect or illegitimate
product, or is otherwise subject to a product hold; and (iii) not, except as
required by Applicable Law, provide any communication to any regulatory or other
Third Party, including customers of the Products, without prior written consent
of Urovant; and

 

2.

Any other services (which may result in additional fees being added to this
Agreement, subject to customary, good faith negotiation) that are agreed upon in
writing by the Parties from time to time.

 

 

Confidential & Proprietary

--------------------------------------------------------------------------------

 

EXHIBIT G

SUNOVION REPORTS

 

•

[* * *]:

 

•

[* * *]

 

•

[* * *]

 

•

[* * *]

 

•

[* * *]

 

•

[* * *]

 

•

[* * *]

 

•

[* * *]

 

•

[* * *]

 

•

[* * *]

 

•

[* * *]:

 

•

[* * *]

 

•

[* * *]

 

•

[* * *]

 

•

[* * *]

 

•

[* * *]

 

•

[* * *]

 

•

[* * *]

 

•

[* * *]

 

•

[* * *]

 

•

[* * *]

 

•

[* * *]

 

•

[* * *]

 

•

[* * *]

 

•

[* * *]

 

•

[* * *]

 

•

[* * *]:

 

•

[* * *]

 

•

[* * *] 

 

 

Confidential & Proprietary